IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                        Docket No. 37364

STATE OF IDAHO,                                   )     2010 Unpublished Opinion No. 668
                                                  )
       Plaintiff-Respondent,                      )     Filed: October 15, 2010
                                                  )
v.                                                )     Stephen W. Kenyon, Clerk
                                                  )
JAMES WILLIAM WOOD,                               )     THIS IS AN UNPUBLISHED
                                                  )     OPINION AND SHALL NOT
       Defendant-Appellant.                       )     BE CITED AS AUTHORITY
                                                  )

       Appeal from the District Court of the Fourth Judicial District, State of Idaho, Ada
       County. Hon. Patrick H. Owen, District Judge.

       Judgment of conviction and concurrent, unified sentence of fifteen years, with a
       minimum period of confinement of two years, for two counts of delivery of a
       controlled substance, affirmed.

       Molly J. Huskey, State Appellate Public Defender; Elizabeth Ann Allred, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                        Before GUTIERREZ, Judge; GRATTON, Judge;
                                  and MELANSON, Judge

PER CURIAM
       James William Wood pled guilty to two counts of delivery of a controlled substance.
Idaho Code § 37-2732(a). The district court sentenced Wood to concurrent, unified terms of
fifteen years, with a minimum period of confinement of two years. Wood appeals asserting that
the district court abused its discretion by imposing excessive sentences.
       Sentencing is a matter for the trial court's discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established and
need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-
15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App.



                                                 1
1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing
the length of a sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho
722, 726, 170 P.3d 387, 391 (2007). Applying these standards, and having reviewed the record
in this case, we cannot say that the district court abused its discretion.
       Therefore, Wood’s judgment of conviction and sentences are affirmed.




                                                   2